Citation Nr: 0336787	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-18 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to July 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, denied 
service connection for a cervical spine disorder.

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

Based on a review of the evidence in the file, the Board 
finds that an examination, to include a medical opinion, is 
necessary to make a decision on the claim for service 
connection for a cervical spine disorder.  See Charles v. 
Principi, 16 Vet. App. 370, 371-72 (2002) (under VCAA, VA's 
duty to assist includes obtaining a medical examination or 
medical opinion if the record before the VA contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military service but 
does not contain sufficient medical evidence for the VA to 
make a decision on the claim); see also 38 C.F.R. 
§ 3.159(c)(4) (2003).  Specifically, the service medical 
records show that the veteran complained of cervical spine 
pain in service following an automobile accident in 1985 and 
another automobile accident in January 1994.  The veteran has 
post service evidence of degenerative disc disease and 
stenosis of the cervical spine.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should make arrangements for 
the veteran to be examined for the 
purpose of addressing the nature and 
etiology of the current cervical spine 
disorder.  The veteran's VA claims folder 
must be sent to the examiner for review 
in conjunction with the examination.  The 
examiner is asked to state in the 
examination report that the veteran's 
claims file has been reviewed, to include 
the service medical records.  The 
examiner should enter a diagnosis or 
diagnoses as to the veteran's current 
cervical spine disorder and render an 
opinion addressing whether it is as 
likely as not (50 percent or greater) 
that the veteran's current cervical spine 
disorder is attributable to his military 
service, to include whether it was 
manifested within one year following the 
veteran's discharge from service.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.  

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

3.  The RO should then readjudicate the 
claim for service connection for a 
cervical spine disorder.  If the benefit 
remains denied, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




